Citation Nr: 1029724	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neck disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1957, with an additional period of inactive Reserve duty from 
February 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In his January 2009 substantive appeal, via VA Form 9, the 
Veteran indicated that he wanted a Board hearing at the Central 
Office in Washington, DC.  The Veteran was scheduled a Central 
Office hearing in June 2010 and notice of the hearing was sent to 
the Veteran's address of record in March 2010; however, the 
Veteran did not appear for the scheduled hearing and he has not 
requested that his hearing be re-scheduled due to good cause.  
The Board, then, finds that all due process has been satisfied 
with respect to the Veteran's right to a hearing.  

For reasons discussed below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Review of the record reveals that entitlement to service 
connection for a neck condition and residuals of a back injury 
was denied in a rating decision dated December 1997.  The RO 
denied the Veteran's claims on the basis that there was no 
evidence of a neck disability during or after service and that 
there was no evidence relating the Veteran's current back 
disability to his military service.  The Veteran submitted a 
timely notice of disagreement as to the denial of the neck and 
back issues, among other issues, but he limited his subsequent 
substantive appeal to the back issue, in pertinent part.  

Therefore, the December 1997 rating decision became final as to 
the issue of service connection for a neck injury.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

In January 2001, the Board denied entitlement to service 
connection for residuals of a back injury, finding that there was 
no evidence of a current residual back disorder that was related 
to the Veteran's active military service.  The Veteran did not 
appeal the Board's January 2001 decision and it became final.  
See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

The Veterans Claims Assistance Act of 2000 (VCAA) provides that, 
upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

The Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements regarding the VCAA notice and 
reopening claims.  The Court held that the VCAA notice in a 
matter where a veteran is attempting to reopen a claim must 
include the bases for the denial in the prior decision and VA 
must respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  

In the present appeal, the Veteran has been provided with notice 
of the type of information and evidence that was needed to 
substantiate a claim of service connection and the meaning of new 
and material evidence, in general, but he has not been provided 
with a description of the evidence needed to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denials, as required by Kent.  
Therefore, the Board finds a remand is required to provide the 
Veteran with adequate notice as to the information and evidence 
needed to substantiate the new and material evidence claims on 
appeal.  

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
action:

1.	Ensure that all notification action required 
by 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
all subsequent interpretive authority are 
fully complied with.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.	If, after the development above has been 
completed, the Veteran submits new and 
material evidence sufficient to re-open the 
claims of service connection for disabilities 
involving the neck and back, re-examine the 
claims file to determine whether any 
supplementary development is warranted 
including, but not limited to, obtaining a VA 
orthopedic examination and medical opinion.  

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


